UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


EICKY B. WOODSON, JR.,                
               Plaintiff-Appellant,
                 v.
                                                No. 01-1642
HERSHEY CHOCOLATE OF VIRGINIA,
INCORPORATED,
              Defendant-Appellee.
                                      
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
                Norman K. Moon, District Judge.
                           (CA-99-076)

                  Submitted: December 20, 2001

                      Decided: January 2, 2002

  Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Eicky B. Woodson, Appellant Pro Se. Michael Eugene Derdeyn,
MCGUIREWOODS, L.L.P., Charlottesville, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2            WOODSON v. HERSHEY CHOCOLATE OF VIRGINIA
                              OPINION

PER CURIAM:

   Eicky B. Woodson appeals the district court’s order granting sum-
mary judgment to Hershey Chocolate of Virginia in his employment
discrimination action. We review the district court’s grant of sum-
mary judgment de novo. See Mitchell v. Data General Corp., 12 F.3d
1310, 1313 (4th Cir. 1993).

   Woodson first contends the district court erred in denying his Fed.
R. Civ. P. 56(f) motion to extend the time for discovery. The district
court’s denial of a Rule 56(f) motion is subject to review for abuse
of discretion. Gasner v. Board of Supervisors, 103 F.3d 351, 362 (4th
Cir. 1996). A review of the record shows ample opportunity for dis-
covery between August 1999, when Woodson filed his complaint, and
December 2000, when Hershey Chocolate moved for summary judg-
ment. See Lone Star Steakhouse & Saloon, Inc. v. Alpha of Virginia,
Inc., 43 F.3d 922, 929 (4th Cir. 1995). The district court did not abuse
its discretion in denying Woodson’s Rule 56(f) motion.

   Woodson further contends the district court erred in granting sum-
mary judgment because Woodson did not state a prima facie case of
racial discrimination as a result of his discharge for fighting. See Cook
v. CSX Transportation Corp., 988 F.2d 507, 511 (4th Cir. 1993).
Woodson did not establish that any other employee who engaged in
a physical altercation was disciplined less severely than he. Id.

  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED